Lanzinger, J.,
dissenting.
{¶ 18} By deciding that R.C. 5301.36(C) must be remedial, not penal, because it refers to the statutory amount as “damages,” rather than as a “penalty,” the majority has retreated from its previously articulated analysis of statutory purpose. In Cosgrove v. Williamsburg of Cincinnati Mgt. Co., Inc. (1994), 70 Ohio St.3d 281, 638 N.E.2d 991, a majority of this court agreed that “ ‘[t]he test is *300not by what name the statute is called by the legislature or the courts of the State in which it was passed, but whether it appears to the tribunal which is called upon to enforce it to be, in its essential character and effect, a punishment for an offence against the public, or a grant of a civil right to a private person.’ ” Id. at 290, 638 N.E.2d 991 (Resnick, J., concurring, joined by Moyer, C.J., A.W. Sweeney, Douglas, and Wright, JJ.), quoting Huntington v. Attrill (1892), 146 U.S. 657, 683, 13 S.Ct. 224, 36 L.Ed. 1123. Now the characterization of a statute as remedial or penal will be determined by a single word.
{¶ 19} The majority concludes that unless the General Assembly specifically uses the term “penalty” or “forfeiture,” the statute is remedial. This analysis is simplistic. In my view, the language under discussion should be seen in context. R.C. 5301.36 reads in its entirety:
{¶ 20} “(A) Except in a county in which the county recorder has elected to require that all satisfactions of mortgages be recorded by separate instrument as allowed under section 5301.28 of the Revised Code, when recording a mortgage, county recorders shall leave space on the margin of the record for the entry of satisfaction, and record therein the satisfaction made on the mortgage, or permit the owner of the claim secured by the mortgage to enter such satisfaction. Such record shall have the same effect as the record of a release of the mortgage.
“(B) Within ninety days from the date of the satisfaction of a residential mortgage, the mortgagee shall record the fact of the satisfaction in the appropriate county recorder’s office and pay any fees required for the recording. The mortgagee may, by contract with the mortgagor, recover the cost of the fees required for the recording of the satisfaction by the county recorder.

“(C) If the mortgagee fails to comply with division (B) of this section, the mortgagor may recover, in a civil action, damages of two hundred fifty dollars. This division does not preclude or affect any other legal remedies that may be available to the mortgagor.

“(D) As used in this section, ‘residential mortgage’ means an obligation to pay a sum of money evidenced by a note and secured by a lien upon real property located within this state containing two or fewer residential units or on which two or fewer residential units are to be constructed and shall include such an obligation on a residential condominium or cooperative unit.” (Emphasis added.)
{¶ 21} This regulatory statute has a broad purpose. It assists the state as well as all those involved in real estate transactions by encouraging those transactions and reducing costly disputes. The 90-day recording requirement in R.C. 5301.36(B) is not simply aimed at aiding an individual borrower. If a mortgagee does not record properly within 90 days, the associated fine may be imposed for the failure as a deterrent.
Dworken & Bernstein Co., L.P.A., and Patrick J. Perotti; and Brian Ruschel, for appellants.
Thompson Hiñe, L.L.P., Dena M. Kobasic, and Jennifer Mingus Mountcastle; Severson & Werson and Jan T. Chilton, for appellee Countrywide Home Loans, Inc., in case No. 2004-0524.
{¶ 22} R.C. 5301.36(C) makes the mortgagee liable for the sum of $250 for failing to file satisfaction of a mortgage within 90 days. Its purpose is to penalize noncompliance, without any regard to whether the mortgagor has suffered any actual losses. Furthermore, the amount statutorily designated for noncompliance does not substitute for actual damages. Recovery is not tied to the harm suffered by an aggrieved individual. Any borrower who is actually injured will have recourse to a tort action, for R.C. 5301.36(C) also expressly provides that “[t]his division does not preclude or affect any other legal remedies that may be available to the mortgagor.”
{¶ 23} The majority relies in part on Cosgrove, 70 Ohio St.3d 281, 638 N.E.2d 991, a case that interpreted R.C. 4112.99. That statute reads, “Whoever violates this chapter is subject to a civil action for damages, injunctive relief, or any other appropriate relief.” In Cosgrove, we found that the section provided a remedy rather than a penalty. Id. at syllabus.
{¶ 24} In contrast, R.C. 5301.36(C) establishes a fixed, predetermined statutory sum for the noncompliance of a mortgagee. It is not a general authorization for civil action, as is R.C. 4112.99. Instead, R.C. 5301.36(C) imposes a fine and does not limit the damages that may otherwise be obtained by a mortgagor for actual losses sustained as a result of any recording delay.
{¶ 25} Admittedly, the statute does use the word “damages” instead of “penalty” or “forfeiture.” However, in Rice v. CertainTeed Corp. (1999), 84 Ohio St.3d 417, 419, 704 N.E.2d 1217, this court acknowledged that the term “damages,” absent a restrictive modifier like “compensatory,” “actual,” “consequential,” or “punitive,” is “an inclusive term embracing the panoply of legally recognized pecuniary relief.”
{¶ 26} Now, to the contrary, the word “damages” is held not to include the terms “forfeiture” and “penalty.” As I believe such a distinction is unwarranted and because I conclude that a claim for relief under R.C. 5301.36(C) is an action on “a statute for a penalty or forfeiture” subject to the one-year statute of limitations of R.C. 2305.11(A), I respectfully dissent.
Lundbekg Stratton and O’Connor, JJ., concur in the foregoing dissenting opinion.
Jones Day, John M. Newman Jr., Geoffrey J. Ritts, and Robert J. Colacarro, for appellee National City Bank, in case No. 2004-0525.